Exhibit 10.6
World Gold Trust Services, LLC
510 Madison Avenue, 9th Floor
New York, NY 10022
November 9, 2011
State Street Global Markets, LLC
One Lincoln Street
Boston, Massachusetts 02111
     Re:      Duration of Agreement
     Reference is made to the Marketing Agent Agreement made as of November 16,
2004 (as amended, the “Marketing Agent Agreement”) by and between World Gold
Trust Services, LLC (the “Sponsor”), a Delaware limited liability company, and
State Street Global Markets, LLC (the “Marketing Agent”), a Delaware limited
liability company, as amended by letter agreements dated March 14, 2005,
November 26, 2007, and May 20, 2008.
     The Sponsor and the Marketing Agent wish to amend the Marketing Agent
Agreement to extend the duration of the expense cap specified in Section 3.3(b)
of the Marketing Agent Agreement to include any renewal term of the Marketing
Agent Agreement. In order to accomplish the foregoing, the Sponsor and the
Marketing Agent wish to adopt the below amendment to the Marketing Agent
Agreement:

  1.   Section 3.3(b) is hereby amended to read in its entirety as follows:    
  (b)Expenses Cap. If, at the end of any month during the period beginning
November 11, 2011 and until the termination of this Agreement, the estimated
ordinary expenses of the Trust for such month (including the Marketing Agent’s
fees hereunder and the Sponsor’s fees under the Trust Indenture for such month)
exceed an amount equal to forty basis points (0.40%) per annum of the daily
Adjusted Net Asset Value of the Trust for such month (as calculated pursuant to
the Trust Indenture as in effect on the date hereof), the fees payable to the
Sponsor and the Marketing Agent for such month shall be reduced by the amount of
such excess in equal shares up to the amount of such fees.

     Except as otherwise set forth above, this letter does not constitute an
amendment, waiver or modification of any provision of the Marketing Agent
Agreement.
     This letter agreement shall be governed by the laws of the State of New
York, without reference to the principles or rules of conflict of laws to the
extent the laws of a different jurisdiction would be required thereby.
     This letter agreement may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed an original, but together
shall constitute one and the same agreement. Facsimile signatures shall be
acceptable and binding. Kindly evidence your agreement to this amendment by
signing below.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

WORLD GOLD TRUST SERVICES, LLC
      By:   /s/ Jason Toussaint         Name:   Jason Toussaint        Title:  
Managing Director     

          AGREED AND ACCEPTED
As of the date first set forth above:

STATE STREET GLOBAL MARKETS, LLC
    By:   /s/ Anthony Rochte       Name:   Anthony Rochte      Title:   Senior
Managing Director of Supervising Principal      ACKNOWLEDGED
As of the date first set forth above:

THE BANK OF NEW YORK MELLON
    By:   /s/ Andrew Pfeifer       Name:   Andrew Pfeifer      Title:   Vice
President     

 